Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Renumbering of Claims
Cancelled, and subsequently reinstated, claims 19 and 20 have been renumbered by the examiner as claims 21 and 22 respectively.  A claim canceled by amendment (deleted in its entirety) may be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number (see 37 CFR 1.121(c)(5); MPEP § 608.01(s); MPEP § 714). 
To be clear, claims 18-20 are cancelled and new claims 21 and 22 are pending.

Claim Status
Applicant’s, claim amendments and arguments, filed 24 May 2022, are acknowledged. 
Claims 1-4, 8, 11-17, 21 & 22 are pending. 
Claims 1, 3, 11-13, 16 & 17 are amended.
Claims 5-7, 9, 10 & 18-20 are cancelled.
Claims 4, 21 & 22 are withdrawn.
Claims 1-3, 8 & 11-17 have been examined on the merits.
Examination on the merits is extended to the extent of the following species:
Cationic Surfactant- cetyltrimethylammonium chloride;
Anionic Surfactant- essentially absent;
One or more surfactants-cocamine oxide;
-and-
Additive- zinc pyrithione.
 
Withdrawn Objections/Rejections
The objections and rejections of claim 18 are withdrawn due to cancellation of the claim.
The objection to claims 3 & 17 is withdrawn due to amendments which correct improper grammar.
The rejection of claim 1 under 35 USC 112(b) is withdrawn to the extent it applies to claim amendments which correct a lack of antecedent basis for "a weight ratio of cationic surfactant…"  and make the claim internally consistent with respect to the genus and HLB values recited for the polyglyceryl ester surfactants.
The rejection of claim 16 under 35 USC 112(d) is withdrawn due to deletion of claim limitations pertaining to polyglyceryl ester surfactants.

New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Amended claim 12 recites the composition contains at least two fatty alcohols. The reply filed 24 May 2022 does not state where support for the claim amendments is found in the specification. The examiner notes that the recitation of “at least two fatty alcohols” is generic to the fatty alcohols. The specification does not contemplate a composition comprising two of any fatty alcohol.  However, Examples 1-3 teach compositions comprising the species, stearyl alcohol and cetyl alcohols, in combination. In other words, Examples 1-3 do not contemplate “the composition contains at least two fatty alcohols”. The specification does not provide sufficient support for the claim amendments and changes the scope of the disclosure; thereby, constituting new matter.
Applicant may wish to consider whether claim amendments to recite the “at least two fatty alcohols” are cetyl and stearyl alcohols would obviate the rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 depends from claim 1. Claim 1 recites “at least one polyglyceryl surfactant” which encompasses multiple polyglyceryl surfactants. However, claims 8 recites “the polyglyceryl surfactant”; thereby, it is unclear whether just one, more than one, or all of the polyglyceryl surfactants comprise “0.01 w/w% - 10 w/w% based on the total weight of the composition agent”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 & 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Von Aspern (US 2014/0121174; previously cited; Applicant supplied; IDS-08/28/2010).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. amine oxide a genera to which the elected species of cocamine oxide belongs) and in an effort to expedite prosecution, this art has been applied.

With regard to claims 1-3, 8 & 11-17, and the elected species, Von Aspern teaches hair treatment agents which are “for example, hair shampoos, hair conditioners, conditioning shampoos, hair rinses” (i.e. hair cleansing and conditioning compositions; abstract; [0010]). Von Aspern teaches hair treatments include “[c]ompositions that condition the hair, such as hair rinses…” [0010]. Von Aspern teaches and claims inclusion of at least one quaternary ammonium compound, in a total quantity from 0.1 to 10.0 wt %, that may be cetrimonium chloride ([0036],[0110],[0114], Von Aspern’s claim 2). Von Aspern in Examples E1 and K1-K11 teach inclusion of cetrimonium in an amount of 1.0 and 5.0% respectively ([0383] & [0387]). Von Aspern does not require anionic surfactant for inclusion in the composition of their invention and in Examples E1 and K1-K11 exemplifies formulations that are free of anionic surfactant (document in its entirety; ([0383] & [0387]).  Von Aspern states of “particular preference, the compositions according to the present invention contain fatty substances (Fat) as a further active substance "Fatty substances" (Fat) are to be understood as fatty acids, fatty alcohols…” [0296]. The fatty alcohols are used in quantities from 0.1 to 30 wt % based on the total preparation, preferably in quantities from 0.1 to 20 wt % [0299]. Thereby, Von Aspern implicitly teaches a weight ratio of cationic surfactant to fatty alcohol that ranges from 1:1 to 1:3 ([Math: 0.1/0.1 = 1: 1 ratio; 10/30 = 1:3 ratio; [0110] & [0299]). Von Aspern teaches stearyl alcohol and cetyl alcohol as “[u]sable in the context of the invention” [0299]. Von Aspern teaches “a mixture of different fatty alcohols” are “[a]lso usable according to the present invention” and further teaches use of Lanette O which is a tradename for cetearyl alcohol (i.e. a mixture of cetyl and stearyl alcohols; [0299]). Von Aspern teaches the composition of their invention comprise at least one polyglycerol ester, in a total quantity from 0.01 to 10.0 wt % and teaches inclusion of polyglyceryl-10 laurate, with particular preference ([0029], [0031] & [0110]). Von Aspern teaches the polyglyceryl esters function as care-providing substances (abstract). Von Aspern teaches the composition of their invention comprise anti-dandruff active substances such as piroctone olamide and climbazole [0366]. Von Aspern teaches inclusion of amine oxides for inclusion in their invention as nonionic surfactants in quantities from 0.05 to 45% and most preferably and very particularly preferably from 0.5 to 25 wt %, based on the total agent ([0261], [0272] & [0282]). 
While there is not a single example comprising each of the claimed components, the cationic surfactants/cetrimonium chloride, polyglyceryl ester surfactant/polyglyceryl-10 laurate, fatty alcohol/cetyl alcohol + stearyl alcohol, anti-dandruff agents/climbazole/piroctone olamine and one more surfactants/amine oxide are included among short lists of reagents and examples.  It would have been obvious to one of ordinary skill in the art, at the time of filing the instant invention, to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
	With regard to the recited amount of cationic surfactants/cetrimonium chloride, polyglyceryl ester surfactant/polyglyceryl-10 laurate, fatty alcohol/cetyl alcohol + stearyl alcohol, one more surfactants/amine oxide, and the weight ratio of cationic surfactant to fatty alcohol, these parameters are taught by Von Aspern in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of cationic surfactant/cetrimonium chloride, one more surfactants/amine oxide, polyglyceryl ester surfactant/polyglyceryl-10 laurate, fatty alcohol/cetyl alcohol + stearyl alcohol, and ratio of cationic surfactant/cetrimonium chloride to fatty alcohol/cetyl alcohol + stearyl alcohol through routine experimentation to arrive at the claimed combination in order to optimize the resulting product with the ordinary skilled artisan recognizing that cationic surfactant/cetrimonium chloride provides conditioning properties, nonionic surfactants provide wetting and emulsification, polyglyceryl ester surfactant/polyglyceryl-10 laurate being care-providing substances, and the fatty alcohols acting as a fatty substances.  It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 1-3, 8 & 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Von Aspern in view of Scheele (US 2018/0000718; Published: 01/04/2018; Filed: 06/29/2017; Priority: 06/30/2016; previously cited).
With regard to claims 1-3, 8 & 11-17, and the elected species, the teachings of Von Aspern are described above. Von Aspern teaches hair treatment agents which are “for example, hair shampoos, hair conditioners, conditioning shampoos, hair rinses” (i.e. hair cleansing and conditioning compositions; abstract; [0010]). Von Aspern teaches the hair treatment agents of their invention comprise cationic surfactants, including cetrimonium chloride, fatty alcohols, including cetyl alcohol, stearyl alcohol, cetearyl alcohol, and amine oxides.
However, Von Aspern does not teach inclusion of cocamine oxide as the amine oxide.
In the same field of invention, Scheele teaches a hair cleansing conditioner that is substantially free of anionic surfactants (title; Scheele’s claim 7).  Scheele teaches the hair cleansing conditioner comprises cationic surfactants as hair conditioning active substances which provide excellent nourishing ([0068] & [0070]). Scheele teaches the cationic surfactants are present in an amount of from about 0.001 to about 10.0 wt. % [0073]. Scheele teaches the hair cleansing conditioner comprises cetyl trimethyl ammonium chloride (i.e. cetrimonium chloride) as a preferred quaternary ammonium compound ([0074]; Examples-[0123]). Scheele teaches the hair cleansing conditioner comprises suitable oil, wax and/or fat components and teaches cetyl alcohol, stearyl alcohol and cetearyl alcohol as very particularly preferred constituents ([0079] [0085] & [0086]). Scheele teaches the proportion by weight of the oil, wax and/or fat components (dii) in the total weight of the hair cleansing conditioners is preferably from about 0.01 to about 5.00 wt. %, particularly preferably from about 0.05 to about 4.00 wt. %, and in particular from about 0.10 to about 3.00 wt. % [0086]. Thereby, Scheele implicitly teaches a weight ratio of cationic surfactant to fatty alcohol of 1:0.05 to 1:10. Scheele teaches a second essential ingredient of the hair cleansing conditioners of their invention is at least one non-ionic and/or at least one amphoteric surfactant b) [0017]. Scheele teaches a content of actively cleansing--preferably mild--surfactants b) is necessary in order to attain a sufficient foaming capacity of the hair cleansing conditioners [0017].  Scheele teaches the non-ionic surfactant(s) can be used in the hair cleansing conditioners preferably in a proportion by weight of from about 0.01 to about 10 wt. %, more preferably from about 0.10 to about 7.50 wt. %, particularly preferably from about 0.50 to about 6.00 wt. %, and in particular from about 1.00 to about 5.00 wt. %, in the total weight of the hair cleansing conditioners [0037]. Scheele teaches amine oxides, with cocamine oxide particularly preferred, are suitable nonionic surfactants ([0019], [0023] & [0032]). 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to substitute Von Aspern’s generically taught amine oxide with Scheele’s cocamine oxide because Von Aspern and Scheele are both drawn to hair conditioners and Von Aspern teaches inclusion of amine oxides in hair conditioners and cocamine oxide is a species of amine oxide that Scheele teaches is a particularly preferred nonionic surfactant for inclusion in hair conditioners. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to actively cleanse the hair.

Claims 1-3, 8 & 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauly (US 2003/0129150; previously cited; as evidenced by Table Some HLB) in view of Schulze Zur Wiesche (WO 2010/026009; previously cited), Polyglyceryl-10 laurate (Published: 10/17/2017; previously cited), and Bendejacq (US 2012/0021025; previously cited).
*Note: All references refer to the English language documents.
Pauly is directed to cosmetic preparations containing plant extracts. In Table 10, Example 2:
    PNG
    media_image1.png
    504
    364
    media_image1.png
    Greyscale

With regard to claims 1-3, 8 & 11-17, Pauly teaches inclusion of surfactants, which may be cationic surfactants, in an amount of about 1 to 70% by weight, preferably 5 to 50% by weight and more preferably 10 to 30% by weigh ([0073], [0096] & [0196]). Pauly teaches cationic surfactants are also suitable emulsifiers; and in Table 10, Example 2 exemplifies cetrimonium chloride in an amount of 4.0% ([0073], [0096] & [0196]). Pauly teaches inclusion of polyglyceryl esters as emulsifiers and nonionic surfactants suitable for use in their formulation and in Table 10, Example 2 exemplifies inclusion of Eumulgin VL75 (a mixture that contains polyglyceryl-2 polyhydroxystearate) in an amount of 2.0% ([0075], [0094] & [0196]). As evidenced by Table Some HLB, Eumulgin VL75 has an HLB of ~12.00.  Pauly teaches inclusion of fatty alcohols as pearlescing waxes and consistency factors for use in their formulation and in Table 10, Example 2 exemplifies inclusion of cetearyl alcohol (a mixture of stearyl alcohol (C18) and cetyl alcohol (C16)) in an amount of 3.0% ([0099] & [0100] & [00196]).  Pauly teaches inclusion of amine oxide as a non-ionic surfactant which may be included among the surfactants that comprise about 1 to 70% of the formulation ([0073]). The composition exemplified in Table 10, Example 2, is free of anionic surfactant. Pauly teaches the formulations of their invention may comprise antidandruff agents including zinc pyrithione and Pricoton Olamin (i.e. piroctone olamine). Pauly teaches the extracts according to their invention may be used in cosmetic preparations such as, for example, hair shampoos, hair lotions, creams and conditioners ([0072]; Table 10).  Pauly teaches the compositions in which their extracts may be included may also contain mild surfactants [0072]. Pauly teaches typical examples of particularly suitable mild surfactants at paragraph [0073] and these include amine oxide. 
However, Pauly does not teach the polyglyceryl surfactant is polyglyceryl-10 laurate, the ratio of cationic surfactant to alcohol is from 1:1.5 to 1:8, or the non-ionic amine oxide surfactant is cocamine oxide.
In the same field of invention, Schulze Zur Wiesche teaches hair treatment compositions which may be used as hair conditioners (pg. 4 & 14).  Schulze Zur Wiesche teaches it is an object of their invention to provide hair treatment compositions “which are particularly mild” (pg. 3). Schulze Zur Wiesche teaches a first embodiment for his composition which contains a surfactant or surfactants which may be polyglyceryl-10 laurate (HLB~15) and polyglyceryl-2 polyhydroxystearate (abstract; pg. 3; Schulze Zur Wiesche’s claim 1). Schulze Zur Wiesche teaches the compositions of their may contain anti-dandruff agents such as Piroctone Olamine (pg. 7). Schulze Zur Wiesche teaches inclusion of fatty alcohols, and in particular linear and/or saturated fatty alcohols having 8 to 30 carbon atoms, as suitable for inclusion in the compositions of their invention (pg. 7).
Polyglyceryl-10 laurate teaches polyglyceryl-10 laurate is a gentle cleansing agent that is skin and eye-friendly (pg. 1). Polyglyceryl-10 laurate is used a co-emulsifier or solubilizer (pg. 1).
In a related field of invention, Bendejacq teaches interesting hair treatments which target damaged hair and hair shampoos which provide some conditioning benefits which may be 2-in-1 shampoos (i.e. shampoo + conditioner) through use of reagents which provide some cationic conditioning effects (abstract, [0006], [0007], [0165], [0211] & [0261]). Bendejacq teaches the hair shampoos of their invention comprise cationic co-surfactants which may be cetrimonium chloride and cocamine oxide ([0054], [0055] & [0214]). Bendejacq teaches cationic co-surfactant can allow a structured composition with a reduced amount of electrolyte, lowering irritancy and improving mildness [0037]. Bendejacq teaches cationic surfactants in conditioners to provide hair treatment benefits is known ([0004]). Bendejacq teaches the total amount of surfactant(s) (including structurant(s) if any and cationic co-surfactant(s)) in the composition can be typically of from 10.01% to 30% by weight ([0039]). Bendejacq teaches inclusion of structurants “that might be itself a surfactant or not” in the composition in an amount of 1-10% by weight ([0104]-[0112]). Bendejacq teaches fatty alcohols as suitable structurants for inclusion in the composition [0109]. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to modify Pauly’s hair conditioner by substituting Pauly’s polyglyceryl-2 polyhydroxystearate with Schulze Zur Wiesche’s polyglyceryl-10 laurate because polyglyceryl-2 polyhydroxystearate and polyglyceryl-10 laurate are functionally equivalent emulsifying agents taught for inclusion in hair conditioners which may contain anti-dandruff agents, adjusting the amount of fatty alcohol to be 1-10% by weight [yielding a cationic surfactant to fatty alcohol weight ratio of 70:1 to 1:10; including 1:2.5] and adding 10.01% to 30% by weight cocamine oxide to the hair conditioner as suggested by Bendejacq because Pauly’s hair conditioner comprises fatty alcohols, cetrimonium chloride and amine oxides with fatty alcohols being structurants and cetrimonium chloride and cocamine oxide (a species of amine oxide) functionally equivalent cationic co-surfactants for use in hair formulations which may be interesting hair treatments, shampoos, and 2 +1 shampoos (i.e. shampoo + conditioner) as taught by Bendejacq. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to make the formulation more gentle/mild, and provide additional hair conditioning benefits and product stabilization. 
With regard to the amount of cationic surfactant/cetrimonium chloride, polyglyceryl ester surfactant/polyglyceryl-10 laurate, fatty alcohol/cetyl alcohol +stearyl alcohol, cocamine oxide and the ratio of cationic surfactant/cetrimonium to fatty alcohols/cetyl + stearyl alcohol, the combined teachings of Pauly, Schulze Zur Wiesche, Polyglyceryl-10 laurate and Bendejacq suggest these parameters with values that overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of cationic surfactant/cetrimonium chloride, cationic co-surfactant cocamine oxide, polyglyceryl ester surfactant/polyglyceryl-10 laurate, fatty alcohol/cetyl alcohol +stearyl alcohol, and ratio of cationic surfactant/cetrimonium chloride to fatty alcohol/cetyl alcohol + stearyl alcohol through routine experimentation to arrive at the claimed combination in order to optimize the resulting product with the ordinary skilled artisan recognizing that cationic surfactant/cetrimonium chloride provides conditioning properties, cationic co-surfactant cocamine oxide provides improved mildness and reduced irritancy, polyglyceryl ester surfactant/polyglyceryl-10 laurate provides gentle cleansing, and the fatty alcohols (i.e. cetearyl alcohol) provide consistency/structure and pearlescence.  It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant argues Von Aspern does not meet the limitations of claim 1 because claim 1 requires at least one polyglyceryl ester surfactant having an HLB from about 12 to about 18 and Von Aspern fails to recognize the HLB value of a polyglyceryl ester as a result effective parameter for Applicant’s purpose of “providing for a more mild hair cleanser without removing oils from the hair while simultaneously nourishing the hair, leaving the hair cleaned, shiny, damage-free and manageable” (reply, pg. 6-7). Applicant further argues that Von Aspern only mentions polyglyceryl-10 laurate twice in the 391 paragraph disclosure (reply, pg. 7).
This is not persuasive. “A variable need not be recognized as a result-effective variable” (MPEP 2144.06. II.B). Von Aspern teaches the recited species, polyglyceryl-10 laurate (HLB~15), thereby Von Aspern’s polyglyceryl-10 laurate also “provid[es] for a more mild hair cleanser without removing oils from the hair…” because it is the same chemical as that recited by Applicant. “[I]f the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention” In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  With regard to the number of times polyglyceryl-10 laurate is mentioned, Von Aspern teaches it is to be “used with particular preference” [0029]. Further, Von Aspern’s list is limited and “[t]he selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination “(Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)

Applicant argues Von Aspern does not explicitly teach the weight ratio cationic surfactant to fatty alcohol (reply, pg. 7).
This is not persuasive. Von Aspern teaches and claims inclusion of at least one quaternary ammonium compound, in a total quantity from 0.1 to 10.0 wt %, that may be cetrimonium chloride (i.e. cationic surfactant; [0036],[0110],[0114], Von Aspern’s claim 2). Von Aspern in Examples E1 and K1-K11 teach inclusion of cetrimonium in an amount of 1.0 and 5.0% respectively ([0383] & [0387]). Von Aspern states of “particular preference, the compositions according to the present invention contain fatty substances (Fat) as a further active substance "Fatty substances" (Fat) are to be understood as fatty acids, fatty alcohols…” [0296]. The fatty alcohols are used in quantities from 0.1 to 30 wt % based on the total preparation, preferably in quantities from 0.1 to 20 wt % [0299]. Thereby, Von Aspern implicitly teaches a weight ratio of cationic surfactant to fatty alcohol that ranges from 1:1 to 1:3 ([Math: 0.1/0.1 = 1: 1 ratio; 10/30 = 1:3 ratio; [0110] & [0299]). Von Aspern teaches stearyl alcohol and cetyl alcohol as “[u]sable in the context of the invention” [0299].

Applicant argues Von Aspern only teaches amine oxide once in the entire reference and it is among a list of over 15 nonionic surfactants (reply, pg. 7). Applicant further argues that Examiner has pieced together the claimed invention though use of hindsight reasoning (pg. 7).
This is not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Disclosure of “a multitude of effective combinations does not render any particular formulation less obvious.”  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).   In the instant case, Von Aspern teaches the recited reagents in the recited amounts. The lists are limited and Van Aspern shows preference polyglyceryl-10 laurate as an active substance; teaches cetrimonium chloride as “highly preferred” and exemplifies its use in Examples V1 and E1; teaches cetylstearyl alcohol for application in a hair treatment and leads the ordinary skilled artisan for its use by teaching the suitability of a commercial formulation of cetylstearyl alcohol sold under the tradename Lanette O; and teaches amine oxides as exemplary nonionic surfactants. In other words, Von Aspern demonstrates a pattern of preference for these reagents. With regard to the number of times amine oxides are contemplated in Von Aspern’s disclosure, “[t]he selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination” (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)

In the traverse of the rejection of the claims over the combined teachings of Von Aspern and Scheele, Applicant argues that Scheele does not remedy Von Aspern’s deficiencies in that it is not obvious to use amine oxides in Von Aspern’s composition and that it is not obvious to utilize cocamine oxide in Von Aspern’s composition (pg. 7-8).
This is not persuasive. Applicant’s traverse pertaining to use of Von Aspern’s amine oxides in Von Aspern’s compositions is addressed above. With regard to Applicant’s argument pertaining to the selection of cocamine oxide, Scheele teaches cocamine oxide as a particularly preferred nonionic surfactant suitable for use in hair cleansing conditioners (title; [0019], [0023] & [0032]; Scheele’s claim 7). Von Aspern teaches their hair treatment agents are “for example, hair shampoos, hair conditioners, conditioning shampoos…” It is obvious to improve similar compositions in the same way. 
 
Applicant argues the Pauly, Schulze Zur Wiesche, and Bendejacq references individually (reply, pg. 8-10).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues hindsight reasoning has been used to reach the recited ratios of cationic surfactant to fatty alcohol from the teachings of Pauly and Bendejacq (reply, pg. 8).
This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Pauly and Bendejacq are both drawn to hair conditioners comprising a cationic surfactant, which may be cetrimonium chloride, and fatty alcohols which function as structurants in the hair conditioners. The combined teachings of Pauly, Schulze Zur Wiesche, Polyglyceryl-10 laurate and Bendejacq teach amounts of these reagents in hair conditioners which yield a cationic surfactant to fatty alcohol weight ratio of 70:1 to 1:10; including 1:2.5. No hindsight reconstruction was used, since the prior art teaches these reagents as suitable for hair conditioners and teaches amounts which are suitable for hair conditioners.

Applicant argues the cited prior art documents teach “almost every range and almost every compound utilized in hair cleansing and conditioning compositions” and “it is not obvious which ranges and which compounds should be optimized and utilized respectively, let alone which ranges and which compounds should be optimized and utilized to reach the composition of the present disclosure” (reply, pg. 8-9).
This is not persuasive. the combined teachings of Pauly, Schulze Zur Wiesche, Polyglyceryl-10 laurate and Bendejacq teach the recited reagents in amounts and ratios with values that overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  With regard to Applicant’s argument that the ordinary skilled artisan would not know the purposes for which each reagent is optimized, the prior art references link the reagents to specific purposes/functions. The prior art knew that cationic surfactants/cetrimonium chloride provide conditioning properties, cationic co-surfactant cocamine oxide provides improved mildness and reduced irritancy, polyglyceryl ester surfactant/polyglyceryl-10 laurate provides gentle cleansing, and the fatty alcohol providing consistency/structure and pearlescence.

Applicant argues the Office Action has failed to provide reasoning as to how polyglyceryl-2 polyhydroxystearate and polyglyceryl-10 laurate are functionally equivalent or why a person would be motivated to substitute equivalents (reply, pg. 9).
This is not persuasive. Pauly teaches compositions which may be hair shampoos, hair lotions, creams and conditioners which may contain mild surfactants [0072]. Pauly teaches inclusion of polyglyceryl esters as emulsifiers and nonionic surfactants suitable for use in their formulation and in Table 10, Example 2 exemplifies inclusion of Eumulgin VL75 (a mixture that contains polyglyceryl-2 polyhydroxystearate) in an amount of 2.0% ([0075], [0094] & [0196]). In the same field of invention of hair treatment compositions which may be used as hair conditioners, Schulze Zur Wiesche teaches compositions “which are particularly mild” (pg. 3, 4 &14). Schulze Zur Wiesche teaches a first embodiment for his composition which contains a surfactant or surfactants which may be polyglyceryl-10 laurate and polyglyceryl-2 polyhydroxystearate (abstract; pg. 3; Schulze Zur Wiesche’s claim 1). Polyglyceryl-10 laurate teaches polyglyceryl-10 laurate is a gentle cleansing agent that is skin and eye-friendly (pg. 1).  In other words, the prior art teaches polyglyceryl-10 laurate and polyglyceryl-2 polyhydroxystearate to be functionally equivalent mild/gentle surfactants used in hair conditioners. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified simple substitution of one known element for another to obtain predictable results as an exemplary rationale to support a conclusion of obviousness. With regard to Applicant’s argument that there is no motivation stated in the Office Action for why a person would be motivated to substitute equivalents, “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious “In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619